             Case 1:20-cv-00019-GBD Document 29 Filed 03/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
HONG LIU,                              :
                                       :
               Plaintiff,                 Case No. 1:20-cv-00019-GBD
                                       :
                                       :
       -v.-                            :  Judge George B. Daniels
                                       :
FARADAY&FUTURE INC., SMART KING :
LTD., JIAWEI WANG, and CHAOYING          CIVIL CASE MANAGEMENT PLAN AND
                                       : SCHEDULE
DENG,                                  :
                                       :
               Defendants
-------------------------------------- X

        This Civil Case Management Plan and Scheduling Order, submitted in accordance with Rule 26(f),
Fed. R. Civ. P., is adopted as the Scheduling Order of this Court in accordance with Rule 16(f), Fed. R.
Civ. P.

        1.    An Initial pretrial conference will be held on Thursday, March 26, 2020 at 9:30 a.m.
              at the United States District Courthouse, 500 Pearl Street, New York, New York,
              Courtroom 11A.

        2.    No Additional parties may be joined August 10, 2020.

        3.    No amendment to the pleadings will be permitted August 10, 2020.

        4.    Except for good cause shown, all discovery shall be commenced in time to be
              completed by September 7, 2020. The court expects discovery to be completed
              within 90 days of the first scheduling conference unless, after the expiration of that 90
              days period, all counsel stipulate that additional time (not to exceed 60 more days) is
              needed to complete discovery. In such event, discovery may be extended by the
              parties on consent, without application to the Court, provided the parties are certain
              they can still meet the discovery completion date ordered by the Court. The discovery
              completion date shall not be adjourned except upon a showing of extraordinary
              circumstances.

        5.    Dispositive motions are to be served by October 12, 2020. Answering papers are to be
              served within 14 days. Reply papers are to be served within seven (7) days. In the event
              a dispositive motion is made, the date for submitting the Joint Pretrial Order shall be
              changed from that shown herein to three (3) weeks from the decision on the motion. The
              final pretrial conference shall be adjourned to a date four (4) weeks from the decision on
              the motion.

        6.    A final pretrial conference will be held November 19, 2020 at 9:45 a.m.


                                                   1
              Case 1:20-cv-00019-GBD Document 29 Filed 03/19/20 Page 2 of 2



        7.     The Joint Pretrial Order shall be filed no later than November 12, 2020. The
               requirements for the pretrial order and other pretrial submissions shall be governed by
               the Court’s Individual Rules of Practice.

        8.      All motions and applications shall be governed by the Court’s Individual Rules of
                Practice.

        9.      The parties shall be ready for trial within 48 hours, notice on or December 14, 2020.
                The estimated trial time is __4-5__days, and this is a jury trial.

        10.     A Status Conference will be held on July 30, 2020 at 9:45 a.m.


TO BE COMPLETED BY THE COURT:

       This ORDER may not be modified or the dates herein extended, except by further Order of this
Court for good cause shown. Any application to modify or extend shall be made in a written application
in accordance with paragraph II(C) of the Court’s Individual Practices and shall be made no less than 48
hours prior to the expiration of the date sought to be extended.


                                                        ____________________________
                                                                    George B. Daniels
                                                               United States District Judge

Dated: New York, New York
       _____________, 2020


s/ Jake Nachmani
Attorney for Plaintiff

s/ Daniel N. Anziska
Attorney for Defendants




                                                    2
